Citation Nr: 1033432	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-24 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1943 to January 1946 
and from February 1948 to February 1951.  Additionally, he served 
from February 1951 to December 1953, but he was discharged due to 
unsuitability for this period of service.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.

In July 2008, the Board remanded this matter to the RO, through 
the Appeals Management Center (AMC) in Washington, D.C., for 
further evidentiary development.  After attempting to complete 
the requested development and continuing to deny the Veteran's 
TDIU claim, the AMC issued a supplemental statement of the case 
(SSOC) in the August 2009 and then returned this matter to the 
Board for further appellate consideration.  

Thereafter, in September 2009, the Board again remanded this 
matter to the AMC to provide the Veteran with a VA examination.  
After completing the requested action and continuing to deny the 
Veteran's TDIU claim, the AMC issued an SSOC in February 2010 and 
then returned this matter to the Board for further appellate 
review.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran is currently service connected for degenerative 
arthritis of his right knee (40% based on limitation of 
extension), limitation of flexion of his right knee associated 
with the degenerative arthritis of this joint (10%), residuals of 
arthroscopy with meniscectomy of his right knee (30%), and a 
right knee scar (10%).  His current combined rating for these 
service-connected disabilities is 70%.  

3.  The Veteran's service-connected disabilities are not shown to 
be productive of a disability picture that precludes him from 
securing and following some form of substantially gainful 
employment consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

After careful review of the claims folder, the Board finds that a 
December 2006 VCAA letter satisfied the duty to notify provisions 
prior to the initial unfavorable decision by the AOJ.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   In this regard, the 
letter informed the Veteran of what evidence was necessary to 
substantiate his claim for TDIU.  Specifically, the letter 
notified the Veteran that, in order to support his claim, the 
evidence must show that his service-connected disabilities are 
sufficient, without regard to other factors, to prevent him from 
performing the mental and or physical tasks required to get or 
keep substantial employment and that he must meet the disability 
percentage requirement specified in 38 C.F.R. § 4.16 (i.e., one 
disability ratable at 60 percent or more OR more than one 
disability with one disability ratable at 40 percent or more and 
a combined rating of 70 percent or more).  The Veteran was also 
informed of the evidence that he should provide to support a 
claim for an extra-schedular evaluation based on exceptional 
circumstances and of his and VA's respective duties for obtaining 
evidence. 

With regard to the duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
obtained service treatment records and VA treatment medical 
records, private treatment records, a letter from a private 
physician and two VA examination reports dated in October 2008 
and October 2009.  These reports are associated with the record 
and have been considered in adjudicating the claim. 

As noted in the Introduction, in July 2008, the Board remanded 
the Veteran's TDIU claim for further evidentiary development.  
The Veteran was provided with a VA examination in October 2008.  
However, the Board determined that the examiner did not 
adequately discuss the effects the Veteran's service-connected 
right disorders on his ability to obtain and maintain 
substantially gainful employment and, thus, again (in September 
2009) remanded the issue on appeal for another VA examination and 
opinion.  The Veteran underwent a VA examination in October 2009 
for his right knee disabilities.  At that evaluation, the 
examiner reviewed the record, provided an opinion on whether the 
Veteran's service-connected right knee disabilities are in and of 
themselves so severe as to preclude substantially gainful 
employment, and provided a complete rationale for his opinion.  
Following the examination, the AMC reviewed the evidence of 
record and, upon a continued denial of the Veteran's TDIU claim, 
issued an SSOC.  Accordingly, the Board finds that there has been 
substantial compliance with the most recent September 2009 remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
With regard to the October 2009 VA examination in particular, the 
Board notes that the examiner reviewed the claims file, obtained 
a history of the Veteran's service-connected disabilities 
(including how they purportedly affect his employment and daily 
life), and examined the Veteran.  The examiner provided a clear 
rationale for his opinion as to how the Veteran's service-
connected right knee disabilities impact his ability to obtain or 
retain gainful employment.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed).  Accordingly, the Board finds that 
the VA examination is adequate for rating purposes.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim remaining on appeal that has not been 
obtained.  Thus, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist him in the development 
of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341.  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of disability.  38 
C.F.R. § 4.15.

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-connected 
disability rated at 60 percent or higher; or two or more service-
connected disabilities, with one disability rated at 40 percent 
or higher and the combined rating is 70 percent or higher.  38 
C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, 
or one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.  It is provided further that the 
existence or degree of non-service connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the judgment 
of the rating agency such service-connected disabilities render 
the Veteran unemployable.   

Marginal employment shall not be considered substantially gainful 
employment.  For purposes of 38 C.F.R. § 4.16, marginal 
employment generally shall be deemed to exist when a veteran's 
earned annual income does not exceed the amount established by 
the U.S. Department of Commerce as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  38 
C.F.R. § 4.16(a).

In the present appeal, the Veteran is service-connected for 
degenerative arthritis of his right knee (40% based on limitation 
of extension), limitation of flexion of his right knee associated 
with the degenerative arthritis of this joint (10%), residuals of 
arthroscopy with meniscectomy of his right knee (30%), and a 
right knee scar (10%).  His current combined rating for these 
service-connected disabilities is 70%.  See 38 C.F.R. §§ 4.16(a), 
4.25.  Accordingly, the Veteran meets the schedular percentage 
requirements for entitlement to TDIU.  See 38 C.F.R. § 4.16(a).  

Nonetheless, the Board must also determine whether the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of these service-connected disabilities.  Specifically, 
the Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any nonservice-connected condition and 
advancing age, which would justify a total rating based upon 
individual unemployability, due solely to his service-connected 
disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran claims that his service-connected right knee 
disability, as well as his left knee and back disorders, prevent 
him from securing and following any substantial gainful 
occupation.  The Veteran indicated in the application for 
increased compensation based on unemployability that he completed 
high school and that the date that his disability affected full-
time employment and thus became too disabled to work was 1985.  
He also indicated that he was employed as a mechanic from 1960 to 
1985 and that his highest gross earnings per month was $1,000.  
The Veteran asserts that he did not leave his last job because of 
his disability and that he tried to obtain employment since he 
became too disabled to work.  Specifically, he noted that he 
tried to obtain work when he was young, but he has not been able 
to try again due his disabilities and advanced age.  [However, 
the Board notes that the record shows that in a November 2001 VA 
examination, the Veteran reported that he worked as mechanic in 
his own business from 1946 to 1992 and that he retired eight 
years ago.]  He indicated that he could no longer work as 
mechanic due to his back disorder.  In addition, the Veteran 
stated in the October 2009 VA examination that he also worked as 
a public driver and that he owned a liquor store for 10 years.  

A letter from the Veteran's private physician dated in December 
2006 revealed that the Veteran's left knee pain, left ankle pain 
and low back pain syndrome are secondary to the Veteran's right 
knee condition.  The physician provided the opinion that at 
present the Veteran was unable to work but did not indicate that 
the Veteran's right knee disabilities, by themselves, precluded 
him from any type of employment or that he could not retain 
employment.  Accordingly, the Board finds that this opinion is of 
low probative weight regarding the issue of whether the Veteran's 
service-connected right knee disabilities preclude the Veteran 
from gainful employment.  

The Veteran was provided with a VA examination in October 2008 to 
evaluate his right knee disabilities.  The examiner noted that 
the Veteran had tenderness at the right and left peripatellar 
areas as well as the inferior pole of the right knee.  The 
examiner indicated that the Veteran's gait was limited and he was 
in a wheelchair at the time of the examination.  The Veteran's 
right knee was able to flex from zero to 120 degrees with pain in 
the last 30 degrees and functional loss of 20 degrees due to 
pain.  The Veteran had painful extension in the last 30 degrees 
with no functional loss.  The right knee demonstrated medial and 
lateral instability.  The Veteran reported that he was dependent 
in self care and activities of daily living.  He required 
assistance for shopping, driving, bathing, grooming, dressing, 
and household duties.  He informed the examiner that he had not 
worked since he left service.  Based on the Veteran's statements, 
the examiner noted that the Veteran's service-connected right 
knee disorder apparently caused unemployment due to pain and 
unsteadiness.  In an April 2009 addendum, the examiner noted that 
the Veteran alleged his right knee precluded him from obtaining 
gainful employment due to recurrent pain, swelling, limited 
standing and ambulation.  The Board finds that the examiner 
merely reiterated the Veteran's contentions and that he (the 
examiner) did not provide his own opinion.  In addition, the 
examiner did not discuss the effects the Veteran's right knee 
disabilities had on his ability to obtain and maintain 
substantially gainful employment.  Accordingly, the statements 
made by the VA examiner in October 2008 and April 2009 are 
inadequate and of no probative value with respect to whether the 
Veteran's service-connected disabilities prevent substantially 
gainful employment.  

Subsequently, in October 2009, the Veteran was provided with 
another VA examination to evaluate his service-connected 
disabilities.  The Veteran reported that his right knee condition 
had become worse.  He indicated that he was unable to walk and 
used a cane, crutches and wheelchair for ambulation due to his 
right knee.  The examiner noted that the Veteran's right knee 
joint was deformed, unstable and gave way. The right knee had 
pain, stiffness, weakness and decreased motion.  The Veteran's 
right knee joint had locking episodes several times a week.  The 
Veteran had symptoms of inflammation including warmth, redness, 
swelling and tenderness.  He revealed that he has had severe 
flare-ups of joint diseases that occur almost all of the time and 
last for hours.  During these flare-ups he reported that he 
cannot do anything.  The Veteran is unable to stand for more than 
a few minutes and he is unable to walk more than a few yards.  
The examiner did not evaluate the Veteran's gait as he was in a 
wheelchair and there was a high risk he would fall.  The examiner 
observed that the Veteran's right knee had crepitance, deformity, 
edema, effusion, tenderness, pain at rest, severe medial and 
lateral instability, weakness and guarding.  Right flexion was 
from 40 to 85 degrees and extension was limited by minus 40 
degrees.  There was objective evidence of pain following 
repetitive motion and range of motion was limited to 40 to 70 
degrees of flexion after repetitive motion.  There was no joint 
ankylosis.  

The October 2009 VA examiner determined that the Veteran's right 
knee prevented him from engaging in chores, shopping, exercise, 
sports, recreation, dressing, grooming and driving.  The 
Veteran's right knee disabilities have a severe effect on 
traveling, bathing, and toileting. The Veteran reported that he 
was not employed, but his usual occupation was a public driver 
and liquor store owner for 10 years.  He informed the examiner 
that he retired due to eligibility by age or duration of work.  

The examiner determined, based solely on the Veteran's service-
connected musculoskeletal condition of the right knee, that he 
(the Veteran) would be limited to a light duty sedentary job on a 
chair using his upper extremities with no squatting, bending or 
kneeling with his right knee.  The examiner noted that he could 
never work as a public bus driver or in a liquor store again.  
Therefore, the examiner opined that, although the Veteran has 
severe chronic pain, swelling, effusion and instability of the 
right knee, he can work without using his lower right extremity 
on a light duty sedentary job.  In forming his conclusion, the 
examiner relied on the Veteran's service treatment records, VA 
treatment records, the Veteran's statements of how his disability 
affects his employment and daily life, and a physical evaluation 
of the Veteran.  Accordingly, the Board finds this evidence to be 
highly probative. See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (discussing factors that determine the probative value 
of a medical opinion).

The crucial inquiry for the Board is not whether the Veteran is 
able to pursue his profession of choice, or indeed any particular 
job.  Instead, the Board must inquire as to whether the Veteran 
can secure and follow a substantially gainful occupation in a 
more general sense.  See Van Hoose, 4 Vet. App. at 363.  The fact 
that a veteran is unemployed is not enough.  It must be 
determined that his service-connected disorders without regard to 
his advancing age make him incapable of performing the acts 
required by employment.  Id.  The Board acknowledges that the 
Veteran's right knee disabilities might make it difficult for him 
to obtain and retain certain types of employment, particularly 
those that require manual labor; however, his right knee 
disabilities are not so severely disabling as to have rendered 
him or the average person similarly situated unable to secure or 
follow substantially gainful employment.  Further, the evidence 
of record does not reflect that these disorders would render him 
individually unable to follow a substantially gainful occupation.  

The Board recognizes that the Veteran's service-connected 
disabilities would make it difficult for him to conduct certain 
aspects of his previous employment as a mechanic or a liquor 
store owner and that it would most likely preclude him from his 
previous job as a public driver.  Nevertheless, his service-
connected disabilities are not so severely disabling as to have 
rendered him unable to secure or follow substantially gainful 
employment, nor does the evidence of record reflect that these 
disorders preclude him from securing and following some form of 
substantially gainful employment consistent with his education 
and work experience.  

In this regard, the evidence shows that the Veteran is not 
service-connected for any mental disorder, and there is no 
evidence of record indicating that the Veteran would be unable to 
work in an office setting.  In fact, the most recent VA examiner 
provided the opinion that the Veteran could participate in an 
occupation that consists of light sedentary duties.  In this 
case, the Veteran's combined service-connected right knee 
disabilities are compensated at the 70 percent level, which 
itself is recognition that his industrial capabilities are 
severely impaired.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Furthermore, the Veteran has not asserted that his 
service-connected disabilities, by themselves, prevent him from 
securing or following substantially gainful occupation, as he 
contends a left knee disorder and a back disorder also contribute 
to his inability to secure or follow a substantially gainful 
occupation.  

Accordingly, the Board concludes that the preponderance of the 
evidence fails to establish entitlement to a TDIU.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); & 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


